Citation Nr: 1124468	
Decision Date: 06/28/11    Archive Date: 07/06/11

DOCKET NO.  11-02 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative changes, low back, with spondylolysis at L5, Grade I anterior spondylolisthesis, and scoliotic changes, claimed as a low back injury.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1971.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied entitlement to service connection for degenerative joint disease of the left knee and for degenerative changes of the low back, with spondylolysis at L5, Grade I anterior spondylolisthesis, and scoliotic changes, claimed as a low back injury.  While the Veteran initiated appeals of both of these issues, in January 2011 he perfected his appeal only with regard to the issue of entitlement to service connection for degenerative changes of the low back, with spondylolysis at L5, Grade I anterior spondylolisthesis, and scoliotic changes, claimed as low back injury.  

In January 2011 the Veteran requested a hearing before the Board to be held at the RO.  In February 2011 he waived his request for a hearing in a written statement signed by his representative.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported to a VA clinician in August 2009 that he was in receipt of Social Security disability benefits for his arthritis.  Indeed, in November 2009 the Veteran submitted to VA a copy of the July 2009 letter from the Social Security Administration that informed him he had been found to be disabled, though this letter did not state the disability found.  As the Veteran has reported that he is now receiving Social Security disability benefits due to his arthritis, specifically for his low back, VA must request the Social Security disability application and the underlying medical evidence, and then include this material in the claims file for consideration.     

In November 2009, the Veteran was afforded a VA spine examination.  Though the claims file was reviewed by the examiner, that review was without the benefit of any of the potentially relevant Social Security disability documents.  Following an objective examination of the Veteran and clearly a review of the VA treatment records and the service treatment records, the VA examiner was unable to reach an opinion regarding the low back disorder without resort to mere speculation.  Therefore, the Veteran should be afforded another VA spine examination, after the Social Security disability application and underlying medical evidence has been included in the claims file or accounted for, so the VA examiner may reach an opinion regarding the likely etiology of the low back disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration to obtain the Veteran's application for disability benefits and any underlying medical evidence or other documentation supporting the claim.  Document for the claims file any negative replies.  

2.  After the Social Security Administration documents have been obtained or have been accounted for, schedule the Veteran for the appropriate VA spine examination to determine whether there is a causal nexus between his active military service and his current low back disorder.  

a.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted, and all pertinent disabilities associated with the back found to be present should be diagnosed. 

b.  The appropriate examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's low back disability had its origin in service or is in any way related to the veteran's active service.  A rationale for any opinion reached must be provided.

3.  Then readjudicate the remanded issue in light of any additional evidence obtained.  If the claim remains denied, send the Veteran and his representative a supplemental statement of the case, and give them an opportunity to respond to it.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


